


Exhibit 10.22
PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K
FOR FISCAL YEAR ENDED DECEMBER 31, 2009


Summary of Cash Compensation for
Directors of Peoples Bancorp Inc.
                  
Members of the Board of Directors (the “Board”) of Peoples Bancorp Inc.
(“Peoples”), other than Mark F. Bradley, receive a quarterly cash fee of $1,500
for their services.  In addition, directors, other than Mark F. Bradley, receive
compensation of $1,250 for each meeting of the Board of Directors attended.
 
Directors are also compensated for each committee meeting they attend.  Upon
review of Peer Group data for “per meeting fees” and compensation per director,
on July 21, 2009, the Committee recommended the committee fees remain unchanged,
which were approved by the Board:  (i) fees paid to members of the Executive
Committee and the Governance and Nominating Committee are $300 for each
committee meeting attended; and (ii) the fees paid to members of the
Compensation Committee, the Audit Committee, and the Risk Committee are $600 for
each committee meeting attended.
 
On April 23, 2009, the Board reviewed the fees paid to the Chairman of the Board
as well as Chairman of the respective committees.  The Board approved a $2,500
quarterly fee to be paid to Peoples’ Chairman of the Board.  Additionally, the
Board increased the quarterly fee paid to the Chairman of the Compensation
Committee from $750 to $1,250.  Other quarterly fees paid to committee chairmen
remain unchanged.  In addition to per meeting fees, the Chairman of the Audit
Committee and the Chairman of the Risk Committee receive an additional cash fee
of $1,250 quarterly.
 
Effective August 1, 2009, all directors of Peoples are also directors of Peoples
Bank.  Directors receive compensation for their service as Peoples Bank
directors in addition to compensation received for their service as directors of
Peoples.  On July 21, 2009, the Committee recommended the following changes to
the compensation received by each director of Peoples for their service as a
director of Peoples Bank, effective August 1, 2009: (i) eliminating the $600 per
quarter retainer fee; (ii) $500 fee paid for each regular meeting attended;
(iii) eliminating the $300 fee for each Audit Committee meeting attended; (iv)
$300 fee paid for each meeting attended by members of the Information Technology
Committee and the Investment Committee; (v) the fees paid to members of the Loan
Committee are $600 for each meeting attended; and  (vi) the members of the Trust
Investment Committee are paid a retainer of $300 per quarter.
 
Mark F. Bradley received no compensation as a director of Peoples or Peoples
Bank during 2009 and continues to receive none in either capacity.
 
Thomas J. Wolf also received $150 for each meeting of the Peoples Bank
Kentucky/Huntington Leadership Advisory Board he attended, in addition to the
previously-mentioned fees for his service as a director of Peoples.
 
Directors who travel a distance of 50 miles or more to attend a Board or
committee meeting of Peoples or Peoples Bank receive a $150 travel fee, which
remained unchanged following the July 21, 2009 review.  A single travel fee of
$150 is paid for multiple meetings occurring on the same day.  Directors who
stay overnight to attend a meeting are reimbursed for the actual cost of their
overnight accommodations.  Peoples believes these fees are reasonable and
partially offset travel expenses incurred by some of the directors living
outside the Marietta, Ohio area, where Board of Directors and committee meetings
are typically held.
 

